UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


Richard N. Silver,                    :
                                      :
               Plaintiff,             :
       v.                             :              Civil Action No. 12-1213 (CKK)
                                      :
D.C. Metropolitan Police              :
Department et al.,                    :
                                      :
               Defendants.            :


                                 MEMORANDUM OPINION

       Plaintiff, proceeding pro se, sues the District of Columbia Metropolitan Police

Department (“MPD”) and three MPD officers for $5 million. The complaint arises out of

plaintiff’s alleged encounter with the MPD officers on May 7, 2009, at plaintiff’s grandmother’s

house. Defendants move to dismiss the complaint pursuant to Rule 12(b)(6) of the Federal Rules

of Civil Procedure on the grounds that (1) MPD cannot be sued in its own name, and (2) plaintiff

has stated no claim for compensatory damages under federal law “for the warrantless search of

his grandmother’s house.” Mot. to Dismiss [Dkt. # 9] at 1. Upon consideration of the parties’

submissions, the Court will grant defendants’ motion and will dismiss the case.

                                          BACKGROUND

       Plaintiff alleges that on May 7, 2009, between 12:30 a.m. and 2 a.m., MPD officers from

the Fifth District Headquarters stopped him and two other individuals while investigating the

“robbery” of a home on Adams Street in the District of Columbia’s northeast quadrant. Compl.

at 3. The stop occurred in an alley behind plaintiff’s grandmother’s house located on Ascot

Place also in northeast D.C. Id. The officers conducted a line-up at the scene, and one of the

men with plaintiff was identified as a “suspect.” Id. The officers “let [the other man] go free


                                                 1
and held [plaintiff] behind [his] grandmother’s house.” Id. The officers “went into the

[unlocked] back door” of plaintiff’s grandmother’s house without a warrant. Id. According to

plaintiff, the door was left unlocked for him “to come in once everything was over,” and “no one

gave [the officers] consent to enter the house at 2:00 am.” Id. at 3-4.

       Plaintiff further alleges that the officers gathered the occupants of the house “in one room

and told us that they need us to consent to search the house because they believed guns or

something from the robbery was in there.” Id. at 4. The officers “told us we would be put out if

we didn’t [consent] so we all sign[ed] the consent by force.” Id. The officers “search[ed] and

found drugs and left the house.” Id. Plaintiff alleges next that “[t]he drug case was thrown out”

on Fourth Amendment grounds following a suppression hearing on December 12, 2011, and

“[t]he case was dismissed . . . .” Id.

       Plaintiff filed this civil action on July 23, 2012, from the Federal Correctional Institution

in Butner, North Carolina, seeking damages for “the stress, trouble, and pain” he suffered as a

result of his “getting charged and locked up for the stuff that was found and [for] missing my

daughter’s birth.” Id. at 4-5. Plaintiff also seeks damages for the stress suffered by his 73-year-

old grandmother, who he alleges “almost” had a heart attack from being awakened at 2 a.m., and

the stress suffered by his uncle, who he alleges is “now deceased from stress and cancer.” Id. at

4.

                                         LEGAL STANDARD

       Federal Rule of Civil Procedure 12(b)(6) provides that a party may challenge the

sufficiency of a complaint on the grounds it “fail[s] to state a claim upon which relief can be

granted.” Fed. R. Civ. P. 12(b)(6). When evaluating a motion to dismiss for failure to state a

claim, the district court must accept as true the well-pleaded factual allegations contained in the



                                                 2
complaint. Atherton v. D.C. Off. of Mayor, 567 F.3d 672, 681 (D.C. Cir. 2009), cert. denied, 130

S.Ct. 2064 (2010). “[A] complaint [does not] suffice if it tenders ‘naked assertion[s]’ devoid of

‘further factual enhancement.’ ” Ashcroft v. Iqbal, 556 U.S. 662 678 (2009) (quoting Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 557 (2007)). Rather, a complaint must contain sufficient

factual allegations that, if accepted as true, “state a claim to relief that is plausible on its face.”

Twombly, 550 U.S. at 570. “A claim has facial plausibility when the plaintiff pleads factual

content that allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Iqbal, 556 U.S. at 678.

                                            DISCUSSION

        At the outset, the Court will grant defendants’ motion to dismiss the complaint against

MPD because it is “well settled” that MPD is an entity within the District of Columbia that

“cannot sue or be sued” in its own name. Heenan v. Leo, 525 F. Supp. 2d 110, 112 (D.D.C.

2007) (citing cases). In addition, the Court will dismiss any claims plaintiff purports to bring on

behalf of his grandmother and uncle because a lay person cannot represent another individual in

federal court. See 28 U.S.C. § 1654 (“the parties may plead and conduct their own cases

personally or by counsel”); Georgiades v. Martin-Trigona, 729 F.2d 831, 834 (D.C. Cir. 1984)

(individual “not a member of the bar of any court . . may appear pro se but is not qualified to

appear in [federal] court as counsel for others”) (citation and footnote omitted); U.S. ex rel.

Rockefeller v. Westinghouse Elec. Co., 274 F. Supp. 2d 10, 15-18 (D.D.C. 2003) (discussing

general prohibition against lay person representation). Moreover, plaintiff lacks standing to

present his relatives’ claims. See Alderman v. United States, 394 U.S. 165, 174 (1969) (“[T]he

general rule [is] that [] Fourth Amendment rights are personal rights which . . . may not be

vicariously asserted.”).



                                                    3
        The gravamen of plaintiff’s complaint brought under 42 U.S.C. § 1983 is that the

defendant MPD officers violated plaintiff’s right under the Fourth Amendment to be free of

unreasonable searches and seizure when they allegedly entered his grandmother’s house without

a warrant and searched for proceeds from the robbery. See Response to 1983 Action (“Pl.s

Opp’n”) [Dkt. # 13]. Plaintiff alleges that he resided with his grandmother and therefore had an

expectation of privacy in the residence. Id. Defendants have not seriously contested this

allegation. See Mem. of P. & A. in Support of Defs.’ Mot. to Dismiss Compl. at 9 (conceding

for purposes of the instant motion that plaintiff “has plead[ed] sufficient facts to show a viable

connection to the house and the people who dwell within it to satisfy the [privacy expectation]

requirement”). The Court therefore accepts this part of plaintiff’s claim as true.

        Defendants argue that the Fourth Amendment claim fails nonetheless because plaintiff

cannot recover damages for the mental and emotional injuries he allegedly suffered as a result of

his arrest and detention following the officers’ discovery of illegal drugs in the house. See Defs.’

Mem. of P. & A. at 9-13. The Court agrees with this argument. “The goal of . . . § 1983

jurisprudence has been to tailor liability to fit the interests protected by the particular

constitutional right in question.” Townes v. City of New York, 176 F.3d 138, 148 (2d Cir. 1999)

(citing Carey v. Piphus, 435 U.S. 247, 258-59 (1978)). In Carey, the Supreme Court observed

that “the elements and prerequisites for recovery of damages appropriate to compensate injuries

caused by the deprivation of one constitutional right are not necessarily appropriate to

compensate injuries caused by the deprivation of another.” 435 U.S. at 264-65. In other words,

§ 1983 liability does not turn on a one-shoe-fits-all proposition.

        Plaintiff seeks to be compensated not for the invasion of a protected privacy interest but

for the “stress, trouble, and pain” caused by his arrest following the MPD officers’ discovery of



                                                   4
illegal drugs during the search. Under the Fourth Amendment, “[t]he evil of an unreasonable

search or seizure is that it invades privacy, not that it uncovers crime, which is no evil.” Townes,

176 F.3d at 148. Hence, plaintiff’s injury is not compensable under § 1983. See Carey, 435 U.S.

at 263 (agreeing with the Seventh Circuit that “the injury caused by a justified deprivation,

including distress, is not properly compensable under § 1983”); Townes, 176 F.3d at 148 (finding

a “gross disconnect between the constitutional violations ([the] Fourth Amendment right to be

free from unreasonable searches and seizures) and the injury or harm for which Townes seeks a

recovery (his subsequent conviction and incarceration”)) (parentheses in original); Hampton v.

District of Columbia, 764 F. Supp. 2d 147, 150 (D.D.C. 2011) (“There is no legally cognizable

causal relationship [] between an officer’s search of a plaintiff’s belongings and the arrest and

detainment that may result from the fruits of that search.”); see also Hector v. Watt, 235 F.3d

154, 157 (3rd Cir. 2000) (“Victims of unreasonable searches or seizures may recover damages

directly related to the invasion of their privacy – including . . . for physical injury [and] property

damage . . . but such victims cannot be compensated for injuries [resulting] from the discovery of

incriminating evidence and consequent criminal prosecution.”) (citing Townes, 176 F.3d at 148)

(internal quotation marks omitted).

       For the foregoing reasons, the Court will grant defendants’ motion to dismiss under Rule

12(b)(6) for failure to state a claim upon which relief can be granted. A separate order

accompanies this Memorandum Opinion.


                                               __________s/s__________________
                                               COLLEEN KOLLAR-KOTELLY
                                               United States District Judge

DATE: April 16, 2013




                                                   5